Citation Nr: 0026157	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-18 258 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of an 
injury to the right ring finger.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, and from February 1975 to July 1976.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).

A Travel Board Hearing was held on February 24, 1997, in 
Montgomery, Alabama, before Jack W. Blasingame, who was at 
the time a member of the Board, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing is of record.  The 
Board remanded the case in July 1997 for additional 
development, and the veteran was thereafter advised, in April 
2000, that he had the right to have another hearing before 
another member of the Board, since Mr. Blasingame was no 
longer employed by the Board.  The veteran responded, on 
April 13, 2000, that he did not want an additional hearing.  
His claims folders have been returned to the Board for 
appellate review.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD because this disability is the result of 
stressful events that occurred during his tour of active duty 
in the Republic of Vietnam during the Vietnam era.  He also 
contends that he is entitled to be service-connected for the 
residuals of an injury to the right ring finger, since this 
disability had its onset during one of the stressful 
incidents that led to his current PTSD.  After a review of 
the evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review of the matters on appeal.  In particular, it 
is noted that it remains to be clarified whether the veteran 
is indeed a combat veteran, as he claims, and, if not, 
whether the claimed stressors are verifiable.

As indicated in the July 1997 remand, the three DD 214's for 
the veteran's first period of active military service in the 
files contain different information that is crucial to the 
issue of service connection for PTSD, as one of these forms 
(which was submitted by the veteran) shows that the veteran 
was awarded the Purple Heart and a Presidential Unit 
Citation, while the other forms (obtained by the RO from 
official sources) show no such awards.  Additionally, as of 
July 1997, the veteran's allegations regarding inservice 
stressors remained vague and general.  Consequently, in the 
July 1997 remand, the RO was asked to (1) request another 
statement from the veteran specifying the claimed stressors; 
(2) request from the service department a copy of the 
veteran's service personnel record, including a copy of the 
orders associated with the reported awarding of the Bronze 
Star Medal, Purple Heart, and Presidential Unit Citation, and 
copies of the actual citations, as well as an explanation 
from the service department as to the basis for the Purple 
Heart award; (3) request from the veteran a list of names and 
addresses of all private, state, and federal physicians and 
therapists who had treated him for PTSD; (4) request from the 
National Personnel Records Center (NPRC) copies of morning 
reports from the veteran's unit pertinent to the events 
identified in the veteran's stressors statement; (5) request 
verification of the claimed stressors from the United States 
Army and Joint Services Environmental Support Group (nowadays 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records, or "USASCRUR"); (6) make a determination, 
based upon the complete record, with respect to whether the 
veteran was indeed exposed to the claimed stressors during 
service; and (7) if the RO determined that the record 
established the existence of a stressor, or stressors, 
arrange for the veteran to be examined by a Board of two 
psychiatrists, in order to determine the nature and severity 
of his psychiatric disorder.

A review of the files reveals that the veteran submitted a 
detailed stressors statement in March 1998, and that the RO 
obtained a copy of the veteran's DA Form 20, as well as a 
copy of the veteran's DD Form 214 for his first period of 
active military service, none of which show awards of a 
Purple Heart or a Presidential Unit Citation.  The DD Form 
214 was received from the Office of the Adjutant General of 
the National Guard in Montgomery, Alabama.  The RO's request 
for morning reports received a negative response from the 
NPRC.  However, the RO did not clarify with the service 
department the clear inconsistency in the contents of the DD 
214s of record, as well as the basis for the alleged award of 
a Purple Heart, nor did it request from the USASCRUR 
verification of the claimed stressors, notwithstanding the 
fact that the veteran submitted a stressors statement that 
includes approximate dates and locations.  This development 
would have enabled the RO to make a determination as to 
whether the claimed stressors had indeed been verified, and, 
if verified, would have permitted the RO to go ahead and 
schedule a VA PTSD examination.

A review of the files also shows that the veteran has claimed 
that he received the Combat Infantryman Badge for his 
services in the Republic of Vietnam during the Vietnam era.  
He has, however, not provided evidence verifying this 
allegation, nor has the RO taken steps to clarify this 
matter.

Additionally, the Board notes that the veteran said, 
according to an October 1992 private general psychiatry 
report, that he was receiving mental health treatment from a 
"Dr. Covin in Ozark, Alabama."  It appears that the RO has 
not secured copies of the records reflecting any such alleged 
treatment, other than a June 1992 mental health evaluation 
report from Dr. Covin that the veteran submitted in August 
1992, in which PTSD was diagnosed.

Insofar as the necessary development of the issue of service 
connection for PTSD is still incomplete, and having the Board 
concluded in the prior remand that this claim is well 
grounded, or plausible, the Board finds it necessary to 
remand this matter once again.  Also, since the veteran is 
claiming that he injured his right ring finger in the 
incident that prompted his alleged award of a Purple Heart, 
and the question of whether he indeed received a Purple Heart 
is still not clarified, the issue of entitlement to service 
connection for the residuals of an injury to the right ring 
finger is being held in abeyance at this time, pending the 
additional development requested in the present remand.

In view of the above, the Board finds it necessary that this 
case be remanded once again to the RO for the following 
development:

1.  The RO should contact the service 
department (i.e., the U.S. Army) and 
request from said department (a) an 
official (certified) copy of the DD 214 
for the veteran's first period of active 
military service; (b) copies of the 
orders associated with the alleged 
awarding of the Bronze Star Medal, Purple 
Heart, Combat Infantryman Badge, and 
Presidential Unit Citation, along with 
copies of the actual citations, if 
applicable and available; and (c) an 
explanation as to why these four 
citations, if they were actually awarded 
to the veteran, were not included on two 
of the veteran's DD Form 214s that are in 
the files.

The above development, and its results 
(even if they are negative), should be 
fully documented in the files.

2.  The RO should also ask the veteran to 
bring into the RO his ribbons that would 
show that he indeed received a Bronze 
Star Medal, Purple Heart, and 
Presidential Unit Citation, as well as 
the Combat Infantryman Badge that he 
claims he received for his Vietnam 
service.

The above development, and its results 
(even if they are negative), should be 
fully documented in the files.

3.  The veteran should also be asked to 
indicate the dates of mental health 
treatment by Dr. Covin and to provide the 
RO with copies of the records reflecting 
such treatment or, in the alternative, to 
sign the necessary release form to allow 
the RO to secure this evidence on his 
behalf.

Again, the above development, and its 
results, should be fully documented in 
the files.

4.  Upon completion of the above 
development, the RO should make a 
determination as to whether the veteran 
is considered a combat veteran, based on 
his receipt, or nonreceipt, of awards 
evidencing combat.  If the determination 
is negative, the RO should then forward 
to the USASCRUR a copy of the veteran's 
March 1998 stressor statement, as well as 
other relevant evidence, to include the 
veteran's official DD Form 214s for his 
two periods of active military service, 
for verification of the claimed 
stressors. 

The above development should be fully 
documented in the files as well.

5.  Following the above, the RO must make 
a specific factual determination, based 
upon a review of the entire record, as to 
whether either of the claimed stressors 
has been verified.  If the RO determines 
that the record establishes the existence 
of a stressor, or stressors, the RO must 
then specify what stressors it has 
determined are established by the record.  
In reaching this determination, which 
should be reflected in the record, the RO 
should address any credibility questions 
arising from the record.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of at least one of the claimed stressors, 
then the RO should arrange for the 
veteran to be examined by a VA 
psychiatrist who has not examined the 
veteran in the past, in order to 
determine the nature (including etiology) 
and severity of his psychiatric disorder.  
The examiner should be asked to conduct a 
thorough review of the claims files prior 
to the examination.  He or she should be 
informed of the stressor or stressors 
that the RO has determined are 
established by the record, and should be 
asked to consider only those events 
related by the RO in determining whether 
the veteran's PTSD is the result of 
inservice stressors.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to the 
PTSD, he or she should indicate the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation, if applicable), 
and specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD, and whether the remaining 
diagnostic criteria to support a PTSD 
diagnosis are satisfied.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary studies and 
tests, including any psychological 
testing and evaluation, should be 
conducted, and the examiner is to be 
asked to render the psychiatric diagnoses 
in accordance with the provisions of the 
DSM-IV.

7.  Once all the above development has 
been fully accomplished, and the RO is 
satisfied that the record is complete, 
the claim should be re-adjudicated.  If, 
upon re-adjudication, the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
allowed sufficient time for a response. 
Thereafter, the case should be returned 
to the Board, if appropriate.

No action is required from the veteran until he is contacted 
by the RO.  The  purpose of this remand is to ensure due 
process and to obtain additional clarifying medical and 
service evidence.  The veteran, however, has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
      JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


